 METAL ASSEMBLIES, INC.11Metal Assemblies,Inc.andWilburn Cooper, An In-dividual.Case 7-CA-4794October 31, 1967SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn August 14, 1967, Trial Examiner Herzel H.E. Plaine issued his Trial Examiner's SupplementalDecision, attached hereto, finding that the dis-criminatee, Wilburn Cooper,' entitled to a paymentof $2,527.29. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.SUPPLEMENTAL ORDEROn the basis of the Trial Examiner's Supplemen-talDecision and the entire record in the case, theNational Labor Relations Board hereby orders thatRespondent,MetalAssemblies, Inc.,Detroit,Michigan, its officers, agents, successors, and as-signs, shall make Wilburn Cooper whole by pay-ment to him of the amount set forth in the Trial Ex-aminer's Supplemental Decision.'SeeMetal Assemblies, Inc,156 N LRB 194TRIAL EXAMINER'S SUPPLEMENTALDECISIONHERZEL H.E. PLAINE, Trial Examiner: This is abackpay proceeding, supplemental to the Board's Deci-sion and Order in 156 NLRB 194 (December 20, 1965),enforced on consent decree of the United States Court ofAppeals for the Sixth Circuit (No. 17,570, January 23,1967).The Board found that the Respondent had discrimina-torily discharged its former employee, Wilburn Cooper,on March 12, 1964, in violation of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended, and or-dered that Respondent offer the discriminatee reinstate-ment and make him whole for any loss of pay. On March19, 1965, the Respondent offered reinstatement whichwas declined by the discriminatee. Following entry of thecourt enforcement decree in January 1967, a disputearose as to the amount of backpay due the discriminateefor the backpay period March 12, 1964, to March 19,1965.Pursuant to a backpay specification and notice of hear-ing, I held a hearing in Detroit, Michigan, on May 4,1967, which was supplemented by the deposition of onewitness on May 10, 1967. Only counsel for the Respond-ent has filed a brief.Upon the entire record of the case and from my obser-vation of the witnesses I make the following:FINDINGS AND CONCLUSIONS1.THE AMOUNT OF BACKPAYThe General Counsel established without contest theamount of the gross backpay due discriminatee Cooperfor the backpay period, March 12, 1964 (the day ofdischarge), to March 19, 1965 (the day offer of reinstate-ment was declined), on the quarterly basis prescribed bythe Board inF.W. Woolworth Company,90 NLRB 289(1950), approved inN.L.R.B. v. Seven-Up Bottling Com-pany,344 U.S. 344 (1953). In this connection, theGeneral Counsel used as his measure of time the weeklyaverage of regular hours worked in the backpay period by10 comparable representative workers plus 50-1/2 per-cent of their weekly average overtime hours, based on acomparison of the regular hours and overtime hoursworked by all 11 employees in the approximate 6-monthperiod prior to Cooper's discharge. See, Backpay Specifi-cation, and General Counsel's Exhibits 3, 4, and 5. Therate of pay used was the hourly rate of $2.05, paid toCooper prior to his discharge, with overtime computed aswas usual at 1-1/2 times the hourly rate.'The General Counsel also gave credit for interimearningsin the 5 quarter years of backpay period. Theseearningsexceededand eliminatedwhat would have beenbackpay in the fourth quarter of 1964 and the first quarterof 1965. For the second quarter of 1964 theearningstotaled $88 (credited by amendment of the BackpaySpecification at the hearing).2 There were no credits inthe first and third quarters of 1964.'While Respondent suggested at the opening of the heanng that he hada reservation respecting comparability of hours worked by discriminateeCooper with the hours worked by the 10 representative employees, he of-fered no evidence on the point, did not question the exhibits,supra,andabandoned the reservation in his briefThe $88 was derived by discriminatee Cooper from two casual housepainting jobs he did respectively for Eugene Kanar, one of Respondent'sforemen,sum $58, and forJohn Margaretta,Kanar's former landlord, sum$30 Respondent produced Foreman Kanar in an attempt to show thatCooper's casual employment earnings were more than$88, but ForemanKanar so thoroughly discredited himself as to convince me that hefabricated testimony to curry favor with his Employer, the Respondent, orfor other unsavory reason Thus with respect to the larger sums allegedlypaid discriminatee Cooper, though Foreman Kanar claimed he paid incash he produced no receipts or any agreement for the work He testifiedfrom a typewritten document concerning the work for himself and allegedwork for othersby Cooper,a document which he said he had prepared forthe hearing(held May 4, 1967). When reminded that he had come to theheanng under subpena without previously discussing his testimony withcounsel for the Respondent,he changed his story to say he had the state-mentprepared in December 1964, several months after Cooper hadcompleted the work for him; and under further questioning,said it wasprepared in October 1964 as a memorandum in the event Cooper shouldask him for more money than had been paid him. At that juncture in histestimony Foreman Kanar was unable to explain why his typed memoran-dum also contained references to Jobs that Cooper allegedly told Kanar hehad done for people other than KanarIhave accepted discnminateeCooper's denials of making any suchstatements and of the alleged other earnings, and I note that in its briefRespondent has abandoned the claim of additional credits based on thistestimony by Foreman Kanar.168 NLRB No. 3 12DECISIONS OFNATIONALLABOR RELATIONS BOARDTherefore, for the three quarter years of 1964 in whichbackpay would be owed, the figures are as follows:GrossInterimNetbacayEarningsbaca1964- 1st quarter$217.81none$217.81- 2nd quarter1,133.14$881,045.14- 3rd quarter1,264.34none1,264.34total net$2,527.29The sum of $2,527.29, with interest at 6 percent perannum appropriately calculated,3 is due discriminateeCooper from the Respondent, unless there is merit toRespondent's defense.11.THE DEFENSEThe Respondent, in its brief, raises the issue of willfulloss of earnings, questioning that discriminatee Coopermade reasonable efforts to secure employment during thebackpay period and contending that Cooper refused anopportunity of a job offer allegedly tendered while he wasunemployed by a rival union (Teamsters) representative."At the hearing, the General Counsel produced dis-criminatee Cooper who testified in detail concerning hisefforts to secure employment following his discharge onMarch 12, 1964.5 Cooper listed by name and location theindustrialplants and certain other businesses in theDetroit area, many of which he said he walked to for lackof bus fare, where he inquired, or filled out applications,for employment. Among these were Tamm Corporation,Martin's Electric Company, Fitzsimmons ManufacturingCompany, Star Equipment Company, Gimmer Manufac-turing Company (where both a brother and brother-in-lawof his worked, but he was turned down allegedly becausehe was over 40- he was age 47 at the time of the hear-ing),Stone Container Corporation (application againturned down because a younger man was wanted), Mas-sey-Ferguson, Chrysler Kercheval plant, Chevrolet Gearand Axle plant (at Hamtramck), and American MetalCompany. In a number of instances where Cooper filedapplications he followed up with later telephone calls buthad no success at these places. He tried, through abrother who worked at Winkworth Landscaping Com-' Interest at 6 percent accrues commencing with the lastday of each ofthe three calendar quarters, respectively,on the amount due and owing forthe respective quarterly period, and continuing until the dateof paymentof the total backpayIsisPlumbing& Heating Co ,138 NLRB 716,720-721 (1962), approved inPhilipCareyManufacturing Co vN.L R B ,331 F 2d 720 (C A 6, 1964), cert denied 379 U S 888°DiscnmmateeCooper hadbeen engaged in organizing activity amongRespondent'semployeesfor the UAW Local 189 atthe time of hisdischarge,156 NLRBat 195-196While there is disagreement among theUnited States Courts of Ap-peals as to whether providing such evidenceis a practicerequired of theGeneral Counsel,pro, N L R B v Mastro Plastics Corp,354 F 2d 170(C A 2, 1965),contra,Florence Printing Co v N L R B,376 F 2d 216(C.A 4, 1967),contra,N L R B v Mooney Aircraft, Inc,366 F 2d 809(C A. 5, 1966),there is no disagreement that "the defenseof wilful loss ofearnings is an affirmative defense and the burdenof provingit rests on theemployer "FlorencePrintingCo v N L R B , supraat 223, alsoMastroandMooney,supra,andN L R B v Ellisand WattsProducts, Inc , 344pany, for a job there, but the company wanted an ex-perienced landscaper.Discriminatee Cooper registered with the MichiganEmployment Security Commission for employment andfor unemployment compensation," and reported regularlyeachMonday as able and available for work, but ap-parently received no referrals to work from the employ-ment service.7On October 5, 1964, discriminatee Cooper obtained ajob at Michigan Metal Processing Company where hecontinued to work, and was working at the time of thehearing, at higher pay than he had previously earned withthe Respondent.8 Cooper testified that he obtained thejob with the help of Frank Gosinski, President of UAWLocal 189, for whom Cooper had done organizing atRespondent's plant before he was discharged.Before getting this help, however, Cooper and UnionPresident Gosinski had come "almost to fighting terms"because, as Cooper said, he felt that Gosinski had let himdown and was not helping as much as a union presidentshould.AfterCooper was fired by the Respondent,Cooper went to Union President Gosinski about gettinghis job back with Respondent. Gosinski told Cooper tofile an unfair labor practice charge with the Board, but didnot assist him, or file for him, as Gosinski conceded hewould have done had he gone along; and over the summertoldCooper that he would have to get the UAW intoRespondent's plant and then he would get Cooper's jobback. He told Cooper he would help him find a job and ifany prospects turned up would call him.Cooper did not get any calls from anyone in Local 189for a long time, and then not until he took action that wasdisturbing to President Gosinski and his associates.Cooper was doing some house painting in mid-June forEugene Kanar (see fn.2, supra),who was then an inspec-tor in Respondent's plant (and later became a foreman),when Kanar introduced him to two representatives of theTeamsters Union, the Petroffs, father and son, who cameto Kanar's house. They were interested in organizing theRespondent's plant and, as Teamsters Organizer EdwardPetroff, Jr., testified (as witness for the Respondent),wanted Cooper to come over to their side and help themorganize the men. They wanted his help in getting em-ployees to sign for the Teamsters and wanted names ofpeople with whom they could talk. According to Petroff,on direct examination, they particularly wanted Cooperto go to the plant and tell the employees that he hadworked for the UAW and that the UAW had donenothing for him, and now he was a Teamsters' memberF 2d 67, 69 (C A 6, 1965) The burden of the defense does not shiftbecause the General Counsel adopts such practice,New England TankIndustries,147 NLRB 598,601 (1964)',The Respondent apparently contested Cooper's claim to unemploy-ment compensationas a resultof which he did not receive regular weeklypayments during his period of unemployment He apparently prevailed inthe contest and was paid a lump sum of $800 in November 1964, after hehad obtained what has proven to be regular employment since October 5,1964Respondent's witness Union President Frank Gosmski testified thatjobswere scarce in Detroit in the March to October 1964 periodCooper's registration with, and reporting to, the employment service is afactor to be given weight with othercircumstances in determining that hemade a reasonable search for employment,Southern SilkMills,116NLRB 769, 770 (1956)"RespondentofferedCooperreinstatementMarch 19, 1965, whichCooper declined METAL ASSEMBLIES, INC.13and the Teamsters were going to pursue his case andassist him in any way they could.Cooper testified the Teamsters offer was to get his jobback if he would help them, and on Kanar's advice that hewas going along with them, Cooper indicated he wouldtoo.According to Teamsters Organizer Petroff, Cooperaccompanied the Teamsters organizers on two cccasionsin June andJuly 1964 (Cooper claimed it was only oneoccasion)in passingout literature at the plant and talkingto people he knew. Apparently an election was held atwhich the Teamsters did not prevail, and thereafterPetroff did not see Cooper again.Itwas while handbilling at the plant that Teamsters Or-ganizer Petroff claimed he offered to help Cooper get ajob in ExCel industries, a paint shop with which theTeamsters had a contract, and that Cooper allegedlyreplied he was not interested because he was separatedfrom his wife, and that he could get by on the paintingwork he was doing and whatever compensation he couldget. Cooper testified that at no time did the Petroffs offerto do more than get his job back at Respondent's plant,and denied that he told Petroff, Jr., he was not interestedin other employment and content to get along on unem-ployment compensation and house painting.Counsel for the Respondent has asked that I creditTeamsters Organizer Petroff's testimony on the groundthat,as a unionorganizer, Petroff has no community ofinterestwith the Respondent and therefore would not"desire to publicly support the claims of a companyagainstone who did some organizing work for hisUnion."Unfortunately for the contention, I think the testimonyof Petroff concerning the job offer was incredible on itsface. Petroff was testifying to events that had happenedseveral years ago and was permitted to testify from con-temporaneous notes he had kept of the interviews andhappenings involving the Teamsters attempt at organizingthe employees of the Respondent in 1964. In Petroffsown words, "I have got a file on this company the size ofyour file" (referring to General Counsel's file in this case)including notes on "all of the people I talked to," amongthem Wilburn Cooper. These were pencil notes that pur-ported to cover advance questions as well as what wassaid or what transpired at the time. On the notes concern-ing Cooper, the reference to ExCel Industries appearedin ink, and oncross-examination Petroff admitted he hadwritten the ink notation a day or two before the hearing,and not several years ago when the pencil notes werewritten; that he had gone through his notes and other in-formation in the file for information on Cooper inpreparation for the hearing; that there was nothing in hisfile about ExCel Industries; that he had recalled the nameof ExCel Industries without referring to anything and hadwritten it down in the notes affecting Cooper before thehearing, just out of memory.When asked if he had discussed whether there was anactual job at ExCel Industries with the Employer, Petroffadmitted he had not, he just knew they were hiring.Petroff further testified that he had in mind a regular full-time daytime job for Cooper at ExCel, which was locatedabout 6 or 7 miles distant from Respondent's plant. Whenasked if such a job would not make it impossible forCooper to give Petroff the help he wanted from CooperatRespondent's plant in handbilling and talking to em-ployees, Petroff backed off from his original testimonythat this was what he principally wanted Cooper for, andstated that it was just a passing idea he had that it mightbe good to have Cooper along when the Teamsters litera-ture was handed out.9With such incredible testimony, I am satisifed therewas no offer of a job to discriminatee Cooper by orthrough Teamsters Organizer Petroff, whom I suspecttestified as he did out of pique with Cooper either for notstaying with the Teamsters or not producing the expectedenthusiasm or help for them, as the complete testimonysuggests.1° Cooper's open switch to the Teamsters gothim the attention of UAW Local 189 that he felt he hadbeen lacking.When Union President Frank Gosinskiheard that Cooper was working with Petroff of the Team-sters, he began making inquiries, he testified, and he hadChester Bartosik make inquiries. Bartosik was chairmanof Local 189's bargaining committee, and an employee ofAetna Tool Company, which occupied common premiseswith the Respondent. Bartosik, who testified at the call ofthe Respondent, had originally recruited Cooper to or-ganize Respondent's employees for Local 189. Bartosikhad several conversations with Cooper and, according toUnion President Gosinski, "All at once it just seemedthatMr. Cooper didn't want to take any sides he justwanted his case to be taken up for him "Bartosik suggested to Union President Gosinski thatsomething should be done to get a job for discriminateeCooper because of his service to UAW, and because hehad been out of work too long and needed help, accordingto the combined testimony of both. Gosinski said at firsthe was furious with Cooper for the "dirty deal" and"refused to even talk to him, I was mad at him," but thatBartosik smoothed the way by pointing out ('sometimesit pays to turn the other cheek." Gosinski said he relentedand talked with Cooper, who asked for help with anotherjob. Gosinski helped find a job at Michigan Metal ProcessCompany, where discriminatee Cooper has worked sinceOctober 5, 1964.111.CONCLUSIONSItseems to me that the account respecting dis-criminatee Cooper in the period March - October 1964was not the account of a man willfully avoiding employ-ment. On the contrary he not only actively sought work,"The evidence also established that Cooper lived with, and was notseparatedfrom, his wife during the period March through October 1964,and that maritaltrouble developed (testimonyof Union President Gosm-ski) after Coopergot hisnew Job in October 1964 and beganmaking moremoney and staying out longer, accordingto the wife's complaints toGosinski It was therefore hardly likely that Cooper told Petroff,in any al-leged June orJuly discussion of an employment opportunity, that he wasseparatedfrom his wifeSimilarly, Cooper wasnot collecting unemployment insurance in Juneor July 1964 and had only a contestedclaimto suchcompensation,so thatagainitwas hardly likely that Cooper would indicatecontentment to relyon his unemployment compensation for his needsThese unlikelyembellishmentsof Petrof 's story of the job offer add tothe unlikelinessof the story10Even if I were to assume that Petroffdid suggestto Cooper that hecould get Cooper ajob at ExCelIndustries, as described it was only a pos-sibility, and "The fact that [Cooper] did not exhaust every Job possibility,even assuminghe would bequalified oreligibledoes not necessarilydisqualify him [for backpay]The criterionhere is not success, it iswhether, all factors considered, the individual involved made an honestgood-faith effort"W C Nabors Co,134 NLRB 1078, 1093 (1961),enfd 323 F 2d 686 (C A 5, 1963), cert denied 376 U S 911 14DECISIONS OF NATIONALand took casual employment,but risked alienating his as-sociatesin the UAW Localin order to press for gettingback to work,at his old or a new job.There was noevidence of an offer of another job prior to October 5,1964, when Cooper obtained new regular employment,and no evidence that discriminatee Cooper declined anyjob offers.The defenseof willful loss of earnings iswithout merit.''"Compare We,nacker Brothers, Inc.,166 NLRB 14 (1967)LABOR RELATIONS BOARDRECOMMENDED ORDERPursuant to Section 10(c) of the Act,upon the basis ofthe foregoing findings and conclusions,it is ordered thatRespondent Metal Assemblies, Inc., its officers, agents,successors,and assigns, shall pay to discriminatee Wil-burn Cooper as net backpay the sum of$2,527.29, withinterest at 6 percent per annum calculated as provided infn.3, supra,lessany tax withholdings required byFederal of State law.